   8:21-cv-00068-RGK-PRSE Doc # 6 Filed: 03/01/21 Page 1 of 2 - Page ID # 22




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                      Plaintiff,                                   8:21CV68

           vs.
                                                     MEMORANDUM AND ORDER
VANESSA VENTRY, Offier, Lancaster
County Correctional Center Adult
Facility; and BLACK LIVES MATTER
MOVEMENT,

                      Defendants.


        This matter is before the court on Plaintiff’s “Motion to Waive Leave Of In
Forma Pauperis & Motion to Waive Filing Fee” which he included with his
Complaint and was docketed as a motion for leave to proceed in forma pauperis.
(Filing 2.) However, Plaintiff’s motion does not comply with the terms of 28 U.S.C.
§ 1915, the statute authorizing proceedings in forma pauperis. See 28 U.S.C. §
1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a statement
of all assets such prisoner possesses that the person is unable to pay such fees or give
security therefor”). Plaintiff has the choice of either submitting the $402.00 filing
and administrative fees to the clerk’s office or submitting a request to proceed in
forma pauperis that complies with 28 U.S.C. § 1915.1 Failure to take either action
within 30 days will result in the court dismissing this case without further notice to
Plaintiff.




       1
        If Plaintiff is granted leave to proceed IFP in this matter, he will be allowed to pay
the court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler, 110
F.3d 528, 529–30 (8th Cir. 1997). He would not be subject to the $52.00 administrative fee
assessed to non-IFP plaintiffs.
  8:21-cv-00068-RGK-PRSE Doc # 6 Filed: 03/01/21 Page 2 of 2 - Page ID # 23




      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s “Motion to Waive Leave Of In Forma Pauperis & Motion to
Waive Filing Fee,” construed as a request to proceed in forma pauperis (filing 2), is
denied without prejudice to reassertion in a motion to proceed in forma pauperis that
complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 31, 2021: Check for MIFP or
payment.

      Dated this 1st day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
